DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 17 December 2020 in response to the Office Action of 07 October 2020 are acknowledged and have been entered. Claim 10 has been withdrawn. Claim 122 is newly presented. Claims 1, 2, 4, 6, 12, 13, 15, 19, 21, 26, 28-29, 30, 32, 35, 37, 38-39, 42-43, 45, 48, 55-56, 63, and 122 are pending and being examined on the merit. 
Applicant's election without traverse of SEO ID NO: 14 as a specific polypeptide sequence for the first IGF-1-encoding DNA construct and SEO ID NO: 10 as a specific polynucleotide sequence for the first and second IGF-1 encoding DNA construct; SEO ID NO: 13 as a specific polynucleotide sequence for the first HGF-encoding DNA construct; and pCK-IGF-1X1O in the reply filed on 17 July 2020 is acknowledged still remains.  
Any rejection or objection not reiterated herein has been overcome by amendment.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 21, 26, 28, 29, 55-56, 38, 63, and 122 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0296142 Al) in view of Rauskolb (Rauskolb et. al. 2017 Neurobiology of Disease 91: 103-113).
Regarding claim 1 and 63, Kim teaches a method for the prevention or treatment of diabetic neuropathy, the method including administering to a mammal a pharmaceutical composition containing, as active ingredients, different types of isoforms of hepatocyte growth factor (HGF) or at least one polynucleotide encoding the isoforms [0014]; and the pharmaceutical composition may comprise a pharmaceutically acceptable carrier [0078]. Kim teaches that a suitable dosage amount of the pharmaceutical composition of the may vary depending on pharmaceutical formulation methods, administration methods, the patient's age, body weight, sex, pathogenic state, diet, 
Kim does not teach administering a first IGF-1-encoding DNA construct capable of expressing a human IGF-1 isoform.
Rauskolb teaches that IGF-1 could be considered as a potential therapeutic agent for diabetic polyneuropathy, since transgenic mice deficient in IGF-1 develop diabetic polyneuropathy like symptoms, and recombinant IGF-1 was able to restore sensory and motor nerve conduction velocities in these mice (pg. 105, col.2).  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and pharmaceutical composition of Kim to additionally include the a IGF-1-encoding DNA construct capable of expressing a human IGF-1 isoform of Rauskolb.  One of ordinary skill would be motivate to include the IGF-1-encoding DNA construct expressing a human IGF-1 isoform as an alternative treatment of diabetic neuropathy given the disclosure that each protein separately has been shown as a therapeutic agent for diabetic neuropathy.  A skilled artisan would additionally be motivated given that the synergistic effect of both isoforms would be more effective as a treatment than each individual isoform alone.  Additionally the BRI for the term "kit" is that it requires nothing more than the sum of the contents which has been addressed. Nevertheless Kim and Rauskolb combined composition teaches a kit.
Regarding claim 21, Kim teaches that a suitable dosage amount of the pharmaceutical composition of the may vary depending on pharmaceutical formulation methods, administration methods, the patient's age, body weight, sex, pathogenic state, diet, administration time, administration route, an excretion rate and sensitivity for a used pharmaceutical composition, and physicians of ordinary skill in the art can determine an effective amount of the pharmaceutical composition for desired treatment [0082].
Regarding claim 26, Kim teaches that pain is one of the common symptoms of diabetic neuropathy [0045] and that the safety of the isoforms of HGF and the pain reduction effects of the isoforms were confirmed through clinical trials in which the patients with diabetic neuropathy were injected with a polynucleotide expressing the isoforms flHGF and dHGF. Therefore, the composition of the present invention is useful to the prevention and the treatment of diabetic neuropathy [0049]. Furthermore, Kim teaches wherein the two human HGF isoforms are flHGF of SEQ ID NO: 11 and dHGF of SEQ ID NO: 12 [see SEQ ID NO: 1 and 2; confirmed by sequence alignment].
Regarding claims Regarding claims 28-29 and 55-56, Kim teaches SEQ ID NO: 13 [col.34-36] which aligns with 100% identity to the instant application’s SEQ ID NO: 13.  Sequence alignment demonstrates that SEQ ID NO: 13 is SEQ ID NO: 22 (exons 1-4), a fragment of SEQ ID NO: 25 (fragment of intron 4) and SEQ ID NO: 23 in order as stated. [see instant specification 0026].
Regarding claim 38, Kim teaches a pharmaceutical composition of the present invention comprising a pharmaceutically acceptable carrier [0078] that includes but is not limited to lactose, dextrose, sucrose, sorbitol, mannitol, starch, rubber arable, potassium phosphate, arginate, gelatin, potassium silicate, microcrystalline cellulose, polyvinylpyrrolidone, cellulose, water, syrups, methyl cellulose, methylhydroxy benzoate, propylhydroxy benzoate, talc, magnesium stearate, and mineral oils [0079] .
Regarding claims 55-56, the teachings of Kim as discussed above as applied to claims 28, 29, and 38.
Regarding claim 122, Kim teaches that the composition of the present invention may be applied in vivo through various delivery methods conventionally known in the field of gene therapy where it is naked DNA or contained in a gene carrier such as a plasmid [0052-0053].  Rauskolb teaches increasing IGF-1 levels by delivering an AAV vector bearing IGF-1 [pg. 105, col. 2].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed 
		

Claim 2 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0296142 Al) in view of Rauskolb (Rauskolb et. al. 2017 Neurobiology of Disease 91: 103-113) and further in view of Rosenthal (US 2007/0135340 A1).
The teachings of Kim and Rauskolb as applied to claim 1 is similarly applied to claim 2.
Kim and Rauskolb do not teach the first IGF-1-encoding DNA construct being capable of expressing Class I IGF-1Ea protein comprising a polypeptide of SEQ ID NO: 14.
Rosenthal teaches novel polypeptide constructs based on peptides derived from Insulin-like
Growth Factor I (IGF-I) [0001] and their use and treatment of conditions caused by neurodegenerative disorders [0063 and 0064].  Rosenthal teaches the human Class 1/IGF-1/Ea peptide is cleaved between the class 1 signal molecule and the IGF-1 Ea portion of the molecule, between amino acids ATAIGPE as indicated, then the class 1 signal peptide will have the sequence as recited in SEQ ID NO:14 (the Human Class 1 signal peptide), starting with the amino acid sequence MGK ... and ending with ... ATA, whilst the IGF-1 Ea portion will comprise the sequences as recited in SEQ ID NO:30 (the Human mature IGF-1 peptide sequence) contiguous with the sequence recited in SEQ ID NO:22 (the Human Ea peptide), starting with the amino acid sequence GPE ... and ending with ... YRM [0032]. Sequence alignment of SEQ ID NOs 14, 30, and 22 revealed a 100% match with the 153 amino acid polypeptide of SED ID NO: 14.
 It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the combined method and pharmaceutical composition of Kim and Rauskolb as discussed above in claim 1 with the Class I IGF-1Ea variant of Rauskolb.  This modification would mount as a simple substitution for one IGF-1 isoform for another.

Claims 4, 6, 12, 13, 15, 19, 30, 35, 37, 42-43, 45, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0296142 Al) in view of Rauskolb (Rauskolb et. al. 2017 Neurobiology of Disease 91: 103-113) as applied to claims 1 and 38 and further in view of Rosenthal (US 2007/0135340 A1), Ekshyyan (Ekshyyan et. al. 2004 Current Neurovascular Research, 1, 355-371) and Johnson (US 2006/0058239 A1).  
It is noted that applicants elected SEQ ID NO: 10 for the polynucleotide sequence for the first and second IGF-1 encoding DNA construct and SEQ ID NO: 10 contains both SEQ ID NO: 15 and SEQ ID NO: 17.  Therefore examination on these claims will be on the elected species of SEQ ID NO: 10.  Sequence alignment demonstrates that SEQ ID NO: 10 is SEQ ID NO: 1 (exons 1, 3, and 4), SEQ ID NO: 7 (a fragment of SEQ ID NO: 2), SEQ ID NO: 3 (exons 5 and 6-1), SEQ ID NO: 8 (a fragment of SEQ ID NO: 4) and SEQ ID NO: 5 (exon 6-2) [see instant specification 0017].
Regarding claims 4 and 6, the teachings of Kim and Rauskolb are discussed above as applied to claim 1 are similarly applied to claims 4 and 6. Kim and Rauskolb do not teach wherein the first IGF-1-encoding DNA construct comprises a polynucleotide of SEQ ID NO: 10.  
Rosenthal teaches novel polypeptide constructs based on peptides derived from Insulin-like
Growth Factor I (IGF-I) [0001]. The Insulin-like growth factor-I (IGF-1) gene gives rise to several isoforms of unprocessed (precursor) IGF-1 which differ by the length of the amino terminal leader (signal) peptide and structure of the carboxy terminal end (E-domain) [0004].  Rosenthal teaches that the IGF-1 gene gives rise to a heterogeneous pool of mRNA transcripts; such heterogeneity of the mRNAs results from several events (or combination of these events): use of alternative 
Ekshyyan teaches that diabetic neuropathy is a neurodegenerative disorders (abstract).
Johnson teaches a method of treating a neurological disorder, such as diabetic neuropathy, comprising administering to a subject in need thereof a composition comprising an effective amount of an MGF (mechano-growth factor) Insulin-like Growth Factor I (IGF-I) isoform comprising amino acid sequences encoded by nucleic acid sequences of IGF-I exons 4, 5 and 6 in the reading frame of MGF (claims 1 and 30).  Johnson also teaches that exons 1 and 2 are alternative leader exons with distinct transcription start sites which are differentially spliced to common exon 3, and exons 3 and 4 code for the mature IGF-I peptide [0005].  Thereby all mature IGF-I peptide must contain exons 3 and 4.     
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the combined method of Kim and Rauskolb as discussed above in claim 1 with SEQ ID NO: 10.  Rosenthal teachings of the use alternative post-transcriptional exon splicing to generate a pool of IGF-1 mRNA transcripts would have motivated a skilled artisan to use alternative splicing to generate a specific IGF-1 isoform of interest.  Additionally, Rosenthal’s teaching of peptides, including IGF-1Ea (exons 4 and 6), for use in the prevention and treatment of 
Regarding claims 12, 13, 15, 19, 42-43 and 45 the teachings of Kim and Rauskolb are discussed above as applied to claim 1 and 38 are similarly applied to claims 12, 13, 15, 19 and 42-43 and 45; and the obviousness of SEQ ID NO: 10 and its parts are addressed above as applied to claims 4 and 6.
Regarding claim 28-29 and 55-56 the teachings of Kim and Rauskolb are discussed above as applied to claim 1, 4 and 6 are similarly applied to claims 28-29 and 55-56. 
Regarding claim 30, the teachings of Kim and Rauskolb are discussed above as applied to claim 1 are similarly applied to claims 30.  Kim teaches the pharmaceutical composition of this invention may be administered parenterally; and for non-oral administration, intravenous injection, intraperitoneal injection, intramuscular injection, subcutaneous injection, or local injection may be employed.  Kim and Rauskolb do not teach the co-administration of two constructs. Johnson too teaches that intramuscular administration is preferred for plasmids and other naked nucleic acids [0164].  Johnson also teaches a method of treating a neurological disorder comprising administering to a subject in need of thereof an effective amount of an IGF-I isoform of the invention or a nucleic acid of the invention, optionally in combination with another neurologically active agent, i.e. combined in the same pharmaceutical composition [0024, 0178, 
Regarding claims 32, 35, and 37 the teachings of Kim and Rauskolb are discussed above as applied to claim 1, 4 and 6 are similarly applied to claims 32, 35, and 37. Kim teaches administration of a pharmaceutical composition two weeks apart [0172].  Kim additionally teaches that, in most patients, HGF can be detected up to 30 days after initial treatment [0817; Table 2] after the amount of pCK-HGF-X7 in blood of the subject were measured before and after the administration of the trial drug of Day 0, and before and after the administration of the trial drug of Day 14, on Day 21, on Day 30, on Day 60, and on Day 90 [0178].  Johnson additionally teaches that when an MGF of the invention is combined with another neurotogically active agent in the treatment of a neurological disorder the two may be administered in separate compositions [0180]; that dosage schedules will also vary according to, for example the route of administration, the species of the recipient and the condition of the recipient; however, single doses and multiple doses spread over periods of days, weeks of months are envisaged [0172].  Therefore it would have be obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the combined method of Kim and Rauskolb as discussed above in claim 1, 4 and 6 with administering an HGF-encoding DNA construct comprising a polynucleotide of SEQ ID NO: 13 and an IGF-1-encoding DNA construct comprising a polynucleotide of SEQ ID NO: 10 separately at least three weeks apart.  One of ordinary skill would have been motivated for the advantage of administering the composition at a time point when the concentration of the composition in the blood from the initial administration was almost negligible; thereby maintaining an effective 
Regarding claim 48, SEQ ID NO: 10 is addressed above as applied to claim 4 and 6. Sequence alignment of pCK-IGF-1X10 reveals that it comprises IGF-1-encoding DNA construct comprising a polynucleotide of SEQ ID NO: 10. Kim teaches that the polynucleotide of the present invention is naked DNA or contained in a gene carrier. Examples of the gene carrier include plasmid, vector, and viral vector [0053].   Kim teaches that the gene carrier for the polynucleotide includes pCK, pCP, pVAX1 and pCY vectors; more preferably pCK vector [0059] which is a vector capable of expressing isoforms of HGF [0110].

Response to Arguments
Applicants argue that Rauskolb’s disclosure “does not teach or suggest administering an "IGF-1-encoding DNA construct" or its use for treating neuropathy. A recombinant IGF-1 protein is not an IGF-1-encoding DNA construct. Protein therapy and gene therapy work differently; effects demonstrated with a recombinant protein cannot teach effects of a DNA construct encoding the protein” on page 9 and similarly argue this point on pages 11.  Applicant’s arguments have been considered and found unpersuasive as Rauskolb teaches that diabetic neuropathy can be treated by IGF-1 gene or protein therapy as discussed in the rejection above and on pg. 105, col 2 and 106, col. 1, last sentence; therefore a person of ordinary skill in the art reading Rauskolb would have understood it to teach or suggest that an "IGF-1-encoding DNA construct" could be used for treatment of neuropathy.  
Applicant’s argue that “a person of ordinary skill in the art reading Kim would not have been motivated to look to Rauskolb to modify Kim's teaching in order to make applicant's claimed 
Applicants argue that “a person of ordinary skill reading Rauskolb would not have known or understood how IGF-1 protein or an IGF-1-encoding DNA construct would work or interact with an HGF-encoding DNA construct after being administered to a subject. Therefore, there would have been no reasonable expectation that the combination of IGF-1 encoding DNA construct and HGF-encoding DNA construct would be more effective than individual DNA constructs” on page 12.  Applicant’s arguments have been considered and found unpersuasive for the reasons as discussed above regarding Rauskolb’s teachings of using a gene encoding IGF-1 for therapy and given that both constructs alone have been shown to be effective in treating diabetic neuropathy.  Therefore a skilled artisan would have a reasonable expectation of success that the combination of both constructs could be more effective that the individual constructs alone acting together synergistically.
  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

No claims allowed.

pTx-IGF-1X10 requires SEQ ID NO: 39 and SEQ ID NO: 39 was found to be free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636